Citation Nr: 0612116	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased disability rating for tinea 
versicolor, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
October 1989.  He also subsequently served in the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran was formerly represented by AMVETS.  In February 
2004 that organization withdrew its representation of the 
veteran.  In March 2004 VA provided him with the form for 
designating a new representative.  The record shows that he 
has not appointed another representative in connection with 
his appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluations currently assigned 
his lumbosacral strain and tinea versicolor do not accurately 
reflect the severity of those disabilities.

Turning first to the lower back disorder, the veteran was 
examined in connection with his claim in September 2003.  The 
examination was conducted by a physician assistant without 
review of the claims file.  The veteran denied radiating low 
back pain, but reported lower extremity numbness with 
prolonged sitting.  Physical examination demonstrated 
moderate muscle spasm, but normal deep tendon reflexes, 
strength, and sensation.  The examiner questioned the 
veteran's effort on straight leg raise testing.  She noted 
that her review of computer generated records, including 
February 2000 electrodiagnostic studies of the veteran's 
lower extremities (conducted in connection with complaints of 
numbness), showed normal findings.

Notably, the February 2000 electrodiagnostic study report 
while primarily reflecting normal findings, did show an 
abnormal H-reflex that was suggestive of an S-1 
radiculopathy.  Under the circumstances, the Board is of the 
opinion that the veteran should be examined by a physician 
with access to his claims file.

The Board additionally observes that the veteran participated 
in the reserve as late as March 2004, and perhaps still is 
active.  A September 2002 entry in the VA medical records 
indicates that he requested a statement excusing him from a 
physical training test scheduled by the Reserves.  While 
service dental records and the results of laboratory studies 
for 1994 associated with his service in the Reserves were 
received in August 2004, his service medical records for that 
period of service have not been received.  Given the evidence 
suggesting that reserve records for 2002 likely contain 
information concerning the severity of his lower back 
disorder, the Board is of the opinion that further efforts to 
secure any outstanding service medical records for the 
veteran are warranted.

The Board lastly notes that the most recent treatment reports 
for the veteran are dated in June 2003.  The last entry 
indicates that he was being referred for the prescription of 
a lumbar support and cane.  On remand, the RO should obtain 
recent VA treatment records for the veteran from the Augusta, 
Georgia VA Medical Center (VAMC).

With respect to the tinea versicolor claim, the veteran was 
examined in September 2003 by the same physician assistant 
who evaluated the lower back disorder.  As indicated 
previously, the claims file was not available for the 
examiner's review.  The examiner noted the presence of 
lesions on the upper back, but essentially concluded that the 
lesions represented a skin disorder separate from tinea 
versicolor.  Under the circumstances, the Board is of the 
opinion that the veteran should be examined by a physician in 
connection with his claim, preferably (to the extent 
possible) during a flare up of the condition.  Ardison v. 
Brown, 6 Vet. App 405 (1994). 

In addition, given the reference in VA medical records to 
skin rash complaints, remand of the case is also warranted to 
obtain more recent treatment records.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the 
veteran and his representative with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the increased 
ratings claims on appeal, as 
outlined by the United States Court 
of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claims on appeal.  
With any necessary authorization 
from the veteran the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the appellant which 
have not been secured previously.  
In any event, the RO should obtain 
medical records for the veteran from 
the VAMC in Augusta, Georgia, for 
the period from June 2003 to the 
present.  

3.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, it must inform the 
appellant and his representative of 
this and afford them an opportunity 
to provide a copy of the outstanding 
records.

4.  With any necessary unit 
information provided by the veteran, 
the RO should contact the 
appellant's U.S. Army Reserve unit 
and obtain all service medical and 
personnel records for the appellant 
maintained by that unit.  If any 
federal record is not available that 
fact must be noted and a formal 
unavailability memorandum must be 
prepared in writing for inclusion 
with the claims folder.

5.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature, extent and severity of 
the appellant's service-connected 
lumbosacral strain.  All indicated 
studies, including range of motion 
studies in degrees, should be 
performed.  In accordance with the 
latest AMIE worksheets for a 
lumbosacral strain the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature 
and extent of any service-connected 
lower back disability.  Tests of 
joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should 
identify any objective evidence of 
pain or functional loss due to pain.  
Any specific functional impairment 
due to pain should be identified, 
and the examiner should assess the 
extent of any pain.  The physician 
must express an opinion whether 
there would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.

The examiner should specifically 
indicate whether the veteran has any 
objective neurological impairment 
associated with the service-
connected lumbosacral strain, and if 
so, identify the nature and extent 
of such.  The examiner should also 
provide an opinion as to the impact 
of the veteran's lumbosacral strain 
on his employability.  The rationale 
for all opinions expressed should be 
explained.  The  claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made.  

6.  The RO should also schedule the 
veteran for a VA dermatology 
examination by a physician with 
appropriate expertise, preferably 
between the months of June and 
September, to determine the nature 
and severity of the appellant's 
service-connected tinea versicolor.  
All indicated studies should be 
performed, and all findings should 
be reported in detail.  In 
accordance with the latest AMIE 
worksheets for tinea versicolor the 
physician is to provide a detailed 
review of the veteran's pertinent 
medical history, current complaints, 
and the nature and extent of the 
disorder.  The percentages of total 
body involvement, and exposed skin 
involvement must be specifically 
reported.  To the extent possible, 
the examiner must distinguish the 
manifestations of tinea versicolor 
from any nonservice-connected skin 
disorder present.

The examining physician should also 
provide an opinion concerning the 
impact of the veteran's service-
connected tinea versicolor on his 
ability to work.  The rationale for 
all opinions expressed should be 
provided.  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.

7.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

8.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  The RO should 
also determine, in writing, whether 
this case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits 
sought on appeal are not granted in 
full the RO must issue a 
supplemental statement of the case 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

